Citation Nr: 1234756	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  01-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for Crohn's disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the bilateral sacroiliac joints. 

4.  Entitlement to an effective date earlier than November 17, 2009, for the grant of service connection for left and right hip osteoporosis. 

5.  Entitlement to an effective date earlier than November 17, 2009, for the grant of a total disability rating based on individual unemployability.

(The issue of whether the denial of the Veteran's request for additional vocational rehabilitation and education training, to include obtaining a Master of Business Administration degree, under the provisions of Chapter 31, Title 38, United States Code, was proper, is the subject of a separate rating decision). 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from November 1996 to October 1999.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of May 2000 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The issues of (1) entitlement to an effective date earlier than November 17, 2009, for the grant of service connection for left and right hip osteoporosis; and (2) entitlement to an effective date earlier than November 17, 2009, for the grant of a total disability rating based on individual unemployability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  The Veteran's Crohn's disease is variously described as moderate to severe, active, stable, or in clinical remission, and manifested by a scarred ileocecal valve, abnormal terminal ileum with evidence of inflammation and ulceration, intermittent to chronic abdominal pain, frequent bowel movements (i.e., three to eight times daily) with diarrhea, loose stools with occasional blood, constipation, lower quadrant tenderness, flatulence, cramping, and bloating, appetite changes and diet modification, weight loss and an inability to gain weight, fatigue and lack of energy, dehydration, weekly to monthly flare-ups which occasionally resulted in confinement to bed for three to four days, weakness, chills, fever, sweats, daily use of prescribed medications, immuno-suppressants, corticosteroids, and/or supplements, and employment limitations with lost income.

2.  The Veteran's Crohn's disease has not resulted in pronounced symptoms, to include marked malnutrition, anemia, and general debility, or with serious complication such as a liver abscess.   

3.  The Veteran's cervical spine degenerative joint disease is manifested by tenderness, spasm, stiffness, weakness, fatigue, decreased range of motion with pain and additional functional loss, to include decreased mobility, problems with lifting and carrying, lack of stamina, and decreased strength in the extremities, as well as disc disease at C3-4.  

4.  The Veteran's cervical spine degenerative joint disease has not resulted in more than slight limitation of motion, forward flexion limited to 30 degrees or less, a combined range of motion limited to 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

5.  The Veteran's bilateral sacroiliac joint degenerative changes are manifested by periarticular osteosclerosis and narrowing of the joint space, mild degenerative changes with sclerotic changes on the facet joints of L5-S1, spasm, stiffness, weakness, fatigue, mild tendonitis, decreased range of motion with pain and additional functional loss, to include decreased mobility, problems with lifting and carrying, lack of stamina, and decreased strength in the extremities.

6.  The Veteran's bilateral sacroiliac joint degenerative changes have not resulted in more than slight limitation of motion, muscle spasm on extreme forward bending, listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, abnormal mobility on forced motion, forward flexion limited to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 60 percent, but no more, for Crohn's disease have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323, 7325 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for cervical spine degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243, 5290, 5293 (2001-2011).

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative changes of the bilateral sacroiliac joints have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235- 5243, 5293-5295 (2001-2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service connection for Crohn's disease was granted in a rating decision dated May 2000.  The RO evaluated this disability as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7325 (chronic enteritis).  The RO also granted service connection for cervical spine degenerative joint disease (DJD) and evaluated this disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).  The effective date for the award of these benefits was October 2, 1999.  The RO also granted service connection for degenerative changes of the bilateral sacroiliac joints and evaluated this disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective May 4, 2000.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

Following the submission of additional evidence, the RO issued a rating decision in February 2003 in which it continued the Veteran's initial disability ratings for Crohn's disease, cervical spine DJD, and degenerative changes of the bilateral sacroiliac joints.  Although the February 2003 rating decision continued the initial disability ratings for these disabilities, the RO evaluated the Veteran's Crohn's disease under 38 C.F.R. § 4.114, Diagnostic Code 7323 (ulcerative colitis), the cervical spine DJD under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5290, and the degenerative changes of the bilateral sacroiliac joints under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5294.  The hyphenated codes were intended to show that the Veteran's cervical spine DJD was manifested by degenerative arthritis (Diagnostic Code 5003) and limitation of motion (Diagnostic Code 5290), while the bilateral sacroiliac joint degenerative changes were manifested by degenerative arthritis (Diagnostic Code 5003) and sacroiliac injury and weakness (Diagnostic Code 5294).  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Social Security Administration records, as well as pertinent private treatment records from Mt. Sinai Medical Center, New England Medical Center, HealthSouth, and R.G., J.R., J.H., S.K., and N.Z., M.D., have been obtained and associated with the claims file.  The Veteran was also afforded VA examinations in conjunction with his initial increased rating claims for Crohn's disease, cervical spine DJD, and degenerative changes of the bilateral sacroiliac joints.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran's claims were previously before the Board in November 2005.  At that time, the Board denied the Veteran's initial increased rating claims for Crohn's disease, cervical spine DJD, and degenerative changes of the bilateral sacroiliac joints.  The Veteran was notified of this decision and provided his appellate rights.  He subsequently appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court), which in a March 27, 2008, memorandum decision, vacated the Board's decision on these issues and remanded the claim for further proceedings consistent with the Court's decision.  The Board remanded the Veteran's claims in February 2009 and July 2010 for additional evidentiary development, to include providing the Veteran proper notice, obtaining VA treatment records and Social Security Administration records, and affording the Veteran VA examinations.  This development was completed as directed and the Veteran's claims are before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
 
Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Factual Background and Analysis

The Veteran contends that he is entitled to an increased initial disability rating for his service-connected Crohn's disease, cervical spine DJD, and bilateral sacroiliac joint degenerative changes.  Service connection for Crohn's disease was granted in a rating decision dated May 2000.  The RO evaluated this disability as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7325 (chronic enteritis).  The RO also granted service connection for cervical spine DJD and evaluated this disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).  The effective date for the award of these benefits was October 2, 1999.  The RO also granted service connection for degenerative changes of the bilateral sacroiliac joints and evaluated this disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective May 4, 2000.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

Following the submission of additional evidence, the RO issued a rating decision in February 2003 in which it continued the Veteran's initial disability ratings for Crohn's disease, cervical spine DJD, and degenerative changes of the bilateral sacroiliac joints.  Although the February 2003 rating decision continued the initial disability ratings for these disabilities, the RO evaluated the Veteran's Crohn's disease under 38 C.F.R. § 4.114, Diagnostic Code 7323 (ulcerative colitis), the cervical spine DJD under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5290, and the degenerative changes of the bilateral sacroiliac joints under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5294.  The hyphenated code was intended to show that the Veteran's cervical spine DJD was manifested by degenerative arthritis (Diagnostic Code 5003) and limitation of motion (Diagnostic Code 5290), while the bilateral sacroiliac joint degenerative changes were manifested by degenerative arthritis (Diagnostic Code 5003) and sacroiliac injury and weakness (Diagnostic Code 5294). 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

Service treatment records associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in July 1994.  The clinical evaluation was essentially normal (except for mild thoracic scoliosis) and no gastrointestinal, cervical spine, or sacroiliac joint abnormalities were found.  The Veteran was also afforded a clinical evaluation and physical examination in June 1996.  The clinical evaluation was essentially normal (except for mild thoracic scoliosis and defective hearing) and no gastrointestinal, cervical spine, or sacroiliac joint abnormalities were found.  

The Veteran presented to sick call in April 1997 with subjective complaints of intermittent neck pain, particularly after playing tennis.  The impression was acute torticollis.  X-rays taken later that same month were interpreted to show mild spondylosis and osteophytosis with moderate disc space narrowing at C3-4.  The Veteran returned to sick call in December 1997 and reported subjective complaints of intermittent neck stiffness for the past two years.  The Veteran's symptoms were worse after playing tennis.  The Veteran obtained some relief from his symptoms with physical therapy.  The diagnosis was cervical spine DJD at C3-4 without evidence of radiculopathy.  The examiner prescribed physical therapy and the Veteran's symptoms showed some improvement with this treatment.  

In January 1998, the Veteran reported subjective complaints of watery diarrhea for three days.  The diagnosis was gastroenteritis.  The Veteran sought additional care at sick call for neck pain in February 1998.  The diagnosis was degenerative changes at C3-4 with chronic paraspinal muscle strain.  The Veteran received physical therapy treatment, as well as cervical traction, from February to April 1998 with some improvement in his symptoms.  In June 1998, the Veteran reported subjective complaints of chronic, intermittent diarrhea.  The diagnosis was chronic, intermittent diarrhea.  Differential diagnoses included irritable bowel syndrome and lactose intolerance.  

A follow-up note dated that same month diagnosed probable irritable bowel syndrome, rule out irritable bowel disease.  A colonoscopy dated June 1998 showed evidence of a scarred ileocecal valve and normal colonic mucosa.  The impression was ileitis of an unknown etiology.  An upper gastrointestinal series with small bowel follow-through dated that same month was interpreted to show an abnormal terminal ileum.  According to the radiologist, the findings were suggestive of Crohn's disease of the terminal ileum, particularly in light of the Veteran's family history (which was significant for Crohn's disease).  A biopsy report also concluded that the findings were suggestive of Crohn's disease or ulcerative colitis.  The Veteran underwent additional physical therapy treatment for mid-lower cervical dysfunction in November 1998.  

The Veteran was afforded a clinical evaluation and physical examination in June 1999 prior to discharge from service.  The Veteran's past medical history was significant for neck pain (resolved with physical therapy) and non-specific ileitis, suspected mild lactose intolerance.       

In October 1999, the Veteran underwent a gastrointestinal consultation at the New England Medical Center.  The Veteran reported a longstanding history of intermittent abdominal pain and loose bowel movements.  In the past, the Veteran was described as having a functional gastrointestinal disorder, but he subsequently developed persistent diarrhea during active service.  The Veteran's past medical history was also significant for neck pain.  A physical examination described the Veteran as a thin, but otherwise healthy-looking person.  He was in no acute distress and his abdomen was flat and soft with mild tenderness in the right lower quadrant.  No evidence of palpable masses or peritoneal signs was found.  According to E.L., M.D., the Veteran's family history of Crohn's disease, as well as his symptoms of chronic diarrhea, abdominal pain, dyspepsia, narrowing of the terminal ileum, and biopsy-proven inflammation and ulceration of the ileum made Crohn's disease the most likely diagnosis (despite the absence of granulomas).  Dr. L. subsequently adjusted the Veteran's medication regimen.  

The Veteran sought private medical care at Mt. Sinai Medical Center in March 2000 to evaluate the severity of his Crohn's disease.  The results of an upper gastrointestinal series with small bowel follow-through were interpreted to show Crohn's disease of the ileum.  Private treatment records from J.R., M.D. dated April 2000 revealed that the Veteran had approximately three bowel movements daily.  The Veteran was thin and in no acute distress, and his weight was stable.  Dr. R. described the Veteran's Crohn's disease as "stable" and directed him to continue his current medication regimen.     

The Veteran was afforded a VA joints examination in May 2000.  His past medical history was significant for Crohn's disease and he reported having four to six episodes of diarrhea daily.  He obtained some relief with prescribed medications, but lost approximately 15 pounds in the past nine months.  The Veteran's neck was described as supple with very good range of motion and no evidence of bruits or tenderness.  The Veteran voiced no complaints on straight leg raise testing.  Range of motion of the cervical spine was interpreted to show left and right rotation to 90 degrees, flexion to 45 degrees, and extension to 15 degrees.  No evidence of atrophy or reflex, sensory, or motor deficits of the cervical spine was found.  An examination of the Veteran's lower extremities and x-rays of the cervical spine were negative.  X-rays of the lumbosacral spine showed periarticular osteosclerosis and narrowing of the joint space of the sacroiliac joints bilaterally (presumptive to degenerative changes).  The diagnosis was Crohn's disease and normal examination of the cervical spine.
The Veteran underwent a private orthopedic consultation in June 2000.  The Veteran reported a history of neck pain, but he was unsure when it began.  It was also noted that the Veteran had a history of Crohn's disease.  The Veteran described his neck and upper back pain as a "6" on scale of one to ten (with ten being the worst pain).  He denied weakness, numbness, or tingling, and his ambulation was not limited.  The neck pain occasionally woke him at night, but he denied changes in bowel or bladder control and took no medication for his neck pain in the past week.  The diagnosis, according to J.H., M.D. was cervicalgia.  Private physical therapy treatment notes from HealthSouth dated May and June 2000 reflected treatment for cervical spine pain.  

The Veteran submitted statements in support of his claim dated July 2000 and May 2001.  He indicated that his Crohn's disease was manifested by weight loss of approximately 15 to 20 pounds, neck pain, diarrhea, headaches, dehydration, sleep disturbances, lack of energy, frequent bowel movements, cramping, abdominal distress/pain, an inability to gain weight, and appetite changes.  

A computed tomography scan of the Veteran's abdomen, liver, and spleen taken in January 2001 at a private medical facility was normal without evidence of abscess or lymphadenopathy.  The Veteran submitted another statement in May 2001 in which he stated that he received cervical spine treatment from Dr. H.  According to the Veteran, his cervical spine disability resulted in headaches, sleep disturbance, arthritis, and difficulty performing activities of daily living.  

A follow-up treatment note from Dr. R. dated July 2001 described the Veteran's Crohn's disease as "still active."  In his September 2001 substantive appeal, the Veteran stated that he took 20-25 pills daily to manage his Crohn's disease symptoms.  He described this disability as chronic, permanent, and manifested by daily abdominal pain.  Likewise, the Veteran described his cervical spine DJD and bilateral sacroiliac joint disability as chronic and permanent.  He requested a 20 percent disability rating for his cervical spine and bilateral sacroiliac joint disabilities.  That same month, private treatment records from S.K., M.D. described the Veteran's Crohn's disease as "still active."  The Veteran's medication regimen was adjusted, but the Veteran was unhappy with the residuals of this disability and its treatment. 

The Veteran presented to VA for a primary care appointment in March 2002.  His past medical history was significant for Crohn's disease and arthritis secondary to Crohn's disease.  It was noted that the Veteran received private treatment for Crohn's disease and had no exacerbations of such in the past two months.  However, the Veteran reported joint pain, including in the neck, and rated his pain as a "5" on a scale of one to ten (with ten being the worst pain).  His pain increased to a "10" with flare-ups and he took Tylenol as needed to manage his symptoms.  The Veteran reported some morning stiffness, but denied limitations to his activities.  In fact, it was noted that the Veteran played golf and tennis without limitation.  Accordingly, the examiner determined that changes to his therapy regimen were unnecessary at that time.  

A follow-up VA treatment record dated May 2002 found the Veteran to be compliant with his prescribed medication regimen for Crohn's disease.  The Veteran reported "excellent results" on this regimen and denied abdominal pain or hematochezia.  He had "little" diarrhea.  The impression was Crohn's disease, well-controlled on present medication.  Thereafter, the Veteran again reported "little" diarrhea and abdominal pain with no blood.  The diagnosis was stable Crohn's disease.  See January 2003 VA treatment note.     

Additional private treatment records from Mt. Sinai Medical Center dated October 2002 were interpreted to show a stable appearance of the terminal ileum.  The regional bones of the lumbar spine and the flat bones of the pelvis were intact.  According to the radiologist, the clinical diagnosis for this condition was Crohn's disease.  See October 2002 upper gastrointestinal series report.  In November 2002, the Veteran reiterated that his Crohn's disease affected his quality of life.  In December 2002, Dr. K. indicated that the Veteran had Crohn's disease since 1997.  Dr. K. treated the Veteran for this disability for the past 18 months and described it as being in "clinical remission" with the assistance of prescribed medications.              

The Veteran testified before a decision review officer in November 2002.  Specifically, the Veteran reported that he lost approximately 30 pounds since discharge from service as a result of Crohn's disease.  The Veteran also stated that he was unable to regain the lost weight because he could not eat certain foods.  Attempts to do so resulted in weekly or almost weekly flare-ups.  Accordingly, the Veteran had decreased strength, borderline anemia, and occasional bloody stools, among other symptoms.  The Veteran further testified that he took approximately 20 pills daily to manage his Crohn's disease symptoms, had frequent bowel movements (i.e., five to six times daily) and occasional flare-ups approximately once per month (which resulted in confinement to bed for three to four days).  Regarding his neck and sacroiliac joints, the Veteran stated that sleeping and working on the computer aggravated his symptoms.  However, he was unable to take medications to manage his neck pain because of the severity of his Crohn's disease.  Instead, he relied on extensive physical therapy and the use of ointments and heating pads, albeit with only limited relief.  The Veteran also acknowledged that while he worked part-time due to the severity of his symptoms, his income was significantly reduced.  On average, he was able to stand and/or sit for approximately 30 to 60 minutes before having to move or rest.      

The Veteran was afforded another VA joints examination in January 2003.  His past medical history was significant for Crohn's disease, as well as degenerative changes in the cervical spine and sacroiliac joints.  Range of motion of the cervical spine showed left and right rotation to 75 degrees, and flexion and extension to 35 degrees.  Range of motion of the lumbosacral spine showed flexion to 80 degrees, extension to 15 degrees, and left and right lateral flexion to 35 degrees.  No evidence of paracervical or lumbar spasm, weakness, or atrophy was found.  The examiner also found no evidence of reflex, sensory, or motor deficits.  The Veteran's pelvis was level with good heel and toe raising and good gluteal tone.  Mild tendonitis with nodular formation was noted in the sacroiliac joint.  The Veteran had additional decrease in functional capacity in the joints due to joint pain and attacks of Crohn's disease.  The examiner, however, was unable to estimate the additional decrease in functional capacity without witnessing it.  The Veteran taught part-time and used to work as a tennis professional.  He was able to perform activities of daily living.  X-rays of the cervical spine showed narrowing of the disc space between C3-4 and correction of the normal lordosis.  There was no evidence of fracture or dislocation.  X-rays of the lumbosacral spine showed mild degenerative changes with sclerotic changes on the facet joints of L5-S1.  There was no evidence of fracture or dislocation and the disc spaces were well-preserved.  The diagnosis was multiple joint synovitis, reactive to Crohn's disease.     

The Veteran was also afforded a VA gastrointestinal examination in February 2003.  According to the Veteran, he continued to experience active Crohn's disease which required treatment with immuno-suppressants.  His Crohn's disease was manifested by abdominal pain, diarrhea, and arthritis.  These symptoms, according to the examiner, affected the Veteran's ability to work.  In a statement dated that same month, the Veteran indicated that his Crohn's disease was manifested by anemia and malnutrition which required "testing" every two to four weeks, fair health during remissions, consumption of 20 to 25 pills daily, loss of approximately 25 to 40 pounds since discharge from service, diarrhea, abdominal pain, cramping, and chills, fever, sweats, and flare-ups.  The Veteran expressed the opinion that the currently assigned 30 percent rating was "not accurate."  

The Veteran reported for a regularly scheduled visit at a VA medical facility in March 2005.  According to the Veteran, his Crohn's disease was stable.  The diagnosis was well-controlled Crohn's disease with recent negative colonoscopy (except for the inability to see the ileum).  In August 2005, the Veteran sought VA care for a rash on his left lateral thigh.  His past medical history was significant for Crohn's disease.  The examiner noted that the Veteran's symptoms had been worse in the past "several" weeks.  

The Veteran underwent a private evaluation as part of his application for Social Security Disability benefits in March 2006.  He reported a nine-year history of joint pain related to Crohn's disease.  He also reported a history of abdominal bloating and crampy-type sensations with three to five bowel movements daily for the past ten years.  The Veteran's past medical history was also significant for anemia, but the Veteran denied a history of acute gastrointestinal tract bleed secondary to peptic ulcer disease, surgery involving the gastrointestinal tract, or abdominal fistulas.  The Veteran's weight was stable over the past year.  A physical examination was essentially normal and the examiner found no evidence of current, acute joint inflammation.  Similarly, the examiner found no evidence of significant loss of range of motion of any major joint.  The diagnosis was Crohn's disease, multiple arthralgias secondary to Crohn's disease, and bilateral carpal tunnel syndrome.   

The Veteran presented to a VA medical facility in December 2006 for a primary care appointment.  He reported subjective complaints of mild, intermittent night sweats, and the loss of approximately ten pounds in the past year.  The Veteran denied fever or bloody diarrhea and he was noted to be compliant with his medication regimen for Crohn's disease.  The diagnosis was stable Crohn's disease.  The Veteran was directed to continue his medication regimen as prescribed.  In May 2007, the Veteran reported subjective complaints of Crohn's disease flare-ups manifested by diarrhea and chills with occasional crampy abdominal pain every two weeks.  A physical examination was unremarkable and the diagnosis was Crohn's disease.  

The Veteran sought additional care for Crohn's disease at a VA medical facility in June 2007.  He reported subjective complaints of abdominal and periumbilical discomfort and three to four loose stools daily without blood.  The diagnosis was Crohn's disease with ileal involvement and extrainstinal manifestations, including arthritis, abdominal pain, diarrhea, and small bowel syndrome consistent with distal ileal inflammatory changes.  His medication regimen was adjusted.  In a July 2007 follow-up note, he denied abdominal pain or rectal bleeding and was noted to be compliant with his medication regimen.  The Veteran's Crohn's disease was described as stable.  

In October 2008, the Veteran expressed the opinion that the severity of his Crohn's disease warranted a 60 percent evaluation.  According to the Veteran, he experienced anemia, general debility, arthritis, weight loss, fatigue, fever, chills, cramping, and frequent and urgent bowel movements (i.e., up to eight times daily) depending on food intake, as well as additional functional impairment and loss during flare-ups.  He further indicated that he took approximately 30 pills daily to manage his Crohn's disease, and that he had eight to ten "attacks" per month during an active phase of this disability.  
VA treatment records dated December 2008 revealed that the Veteran had a flare-up of Crohn's disease.  The Veteran was afforded a gastrointestinal consultation at that time and indicated that he had one to two exacerbations of Crohn's disease yearly.  These exacerbations were manifested by cramping, bloating, weight loss, decreased appetite, and diarrhea.  The Veteran indicated that he had loose bowel movements two to three times daily.  His medication regimen was changed, a course of corticosteroids was added, and later that same month, it was noted that his Crohn's disease was in clinical remission.  

The Veteran was granted Social Security Disability benefits, effective January 1, 2009, for Crohn's disease, arthritis, synovitis, and colitis.  Subsequently dated follow-up VA treatment notes described the Veteran's Crohn's disease as being asymptomatic or in remission.  See January, May, and October 2009, and March 2010 treatment notes.  

The Veteran was afforded a VA intestines examination in February 2010.  The Veteran's past medical history was significant for Crohn's disease and he reported subjective complaints of anemia, persistent diarrhea (four to six times daily), severe epigastric pain (several times weekly for 13 to 24 hours), flatulence, weakness, fever, fatigue, weekly constipation, malaise, anorexia, weight loss, and an inability to gain weight.  The course of his Crohn's disease since onset was described as "stable."  The Veteran denied a history of nausea, vomiting, ulcerative colitis, or symptoms consistent with a partial bowel obstruction.  A physical examination described the Veteran's overall health as good and found no evidence of significant weight loss, malnutrition, or anemia.  However, the examiner noted the presence of abdominal tenderness.  The diagnosis was Crohn's disease.  According to the examiner, the Veteran was currently employed on a full-time basis for the past five to ten years as a counselor.  He lost no time from work in the past year due to Crohn's disease and the examiner also described as "not significant" the effects of this disability on his job.  The Veteran's Crohn's disease also had no effects on his performance of activities of daily living.  

The Veteran was also afforded a VA spine examination in February 2010.  The Veteran reported subjective complaints of progressive cervical and lumbar spine pain, stiffness, and radicular symptoms.  His past medical history was also significant for fatigue, decreased motion, stiffness, weakness, spasms, and severe, daily flare-ups lasting hours.  The Veteran denied symptoms of radiating pain, incontinence, numbness, paresthesias, or incapacitating episodes related to his spine disability.  The course of the Veteran's symptoms since onset was described as "progressively worse."  However, he obtained some relief from his symptoms with rest and activity modification.  

A physical examination of the Veteran's spine revealed normal posture, head position, gait, and symmetry in appearance.  No evidence of abnormal spinal curvature, atrophy, guarding, weakness, or ankylosis in the cervical spine was found, but there was evidence of spasm, painful motion, and tenderness.  Evidence of spasm, tenderness, and painful motion was also observed in the thoracolumbar spine.  However, there was no evidence of atrophy, guarding, weakness, abnormal gait, or abnormal spinal contour as a result of spasm, tenderness, or guarding.  A motor, sensory, and reflex examination of the upper and lower extremities was normal and the Lasgue Test was negative.
     
Range of motion of the cervical spine showed flexion and extension to 35 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 65 degrees.  Range of motion of the thoracolumbar spine showed flexion to 80 degrees, extension to 20 degrees, and lateral flexion and rotation to 25 degrees.  The examiner also noted objective evidence of pain on active range of motion testing, including following repetitive use, but there was no additional loss of range of motion with three repetitions.  Magnetic resonance image (MRI) testing of the cervical spine was interpreted to show evidence of degenerative disc disease at C3-4.  MRI testing of the thoracolumbar spine was interpreted to show narrowing of the L1-2 intervertebral disc space with preservation of the endplates.  The results were suggestive of degenerative disc disease.  It was also noted that the Veteran retired as a counselor in 2003 as a result of the severity of his Crohn's disease.  The examiner noted that the Veteran's spine disability resulted in significant effects on the Veteran's usual occupation in that he had decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, pain, and decreased strength in the extremities.  There was also severe effects on the Veteran's ability to exercise, play sports, or engage in recreation, moderate effects on his ability to do chores, shop, or travel, mild effects on his ability to bathe, dress, groom, and toilet himself, and no effects on his ability to self-feed.      

The Veteran presented to a VA medical facility in May 2010 for a gastrointestinal consultation.  He reported subjective complaints of daily diarrhea and abdominal pain.  He also reported non-exertional chest pain, but acknowledged that he remained physically active without any problems.  The diagnosis was non-cardiac chest pain and moderate Crohn's disease.  

VA administered a bones examination in October 2010.  The Veteran reported subjective complaints of bilateral hip pain since 2000.  He also experienced bilateral hip joint deformity, giving way, instability, stiffness, weakness, decreased speed of joint motion, tenderness, and severe flare-ups every two to three weeks lasting one to two days in duration.  According to the Veteran he was "100 percent disabled" during flare-ups which resulted from his Crohn's disease.  He took prescribed medications to manage his symptoms, but the course since onset was described as "progressively worse."  The Veteran denied symptoms of hospitalization or surgery, joint trauma, incoordination, dislocation, subluxation, effusion, constitutional symptoms of arthritis, or incapacitating episodes of arthritis.  He was able to stand for up to one hour and walk more than one-quarter mile, but less than one mile.  He used no assistive devices.  

A physical examination showed evidence of abnormal weight bearing, poor propulsion, and callus formation.  The examiner also observed evidence of tenderness, pain at rest, and guarding of movement of the hips bilaterally.  Range of motion of the left hip showed flexion to 110 degrees, extension to 180 degrees, and abduction to 40 degrees.  Range of motion of the right hip showed flexion to 90 degrees, extension to 180 degrees, and abduction to 30 degrees.  There was no objective evidence of pain or additional limitation of motion following repetitive use.  X-rays of the bilateral hips were interpreted to show no bony pathology, but the examiner acknowledged that a May 2009 dual x-ray absorptiometry (DEXA) scan of the lumbar spine and left proximal femur was interpreted to show evidence of osteoporosis.  The examiner described the Veteran as being "disabled" due to hip disease and Crohn's disease.  The diagnosis was rule out bilateral hip osteoporosis.  The Veteran's bilateral hip disability prevented sports, resulted in severe effects on his ability to exercise, and moderate effects on his ability to do chores, shop, engage in recreation, and travel, but had no effects on his ability to feed, bathe, dress, toilet, groom, and drive himself.

In January 2011, the Veteran sought a real estate tax exemption and/or license fee exemption.  He was described as being permanently and totally disabled as a result of a service-connected disability or disabilities. 

The Veteran presented to a VA medical facility for an endocrinology consultation in September 2011.  He reported subjective complaints of fatigue.  His past medical history was significant for osteoporosis and Crohn's disease.  According to the Veteran, his Crohn's disease was not well-controlled.  Laboratory bloodwork performed at that time showed no evidence of anemia.  The diagnosis was fatigue, maybe related to Crohn's disease, and steroid-induced osteoporosis.     

Additional VA treatment notes dated February and December 2011 described the Veteran's Crohn's disease as being in clinical remission.  In February 2011, for instance, the Veteran reported having two to three formed stools daily, and he denied abdominal pain, rectal bleeding, fever, weight loss, and black or bloody stools.  The Veteran's last exacerbation of Crohn's disease was December 2008 and this incident required treatment with corticosteroids.  It was also noted that the Veteran received treatment for osteoporosis, and that a December 2011 DEXA scan was interpreted to show evidence of osteopenia.  In a December 2011 addendum, a recent colonoscopy showed mild inflammation of the ileocecal valve with non-obstructing stricture.  The Veteran was otherwise noted to be in clinical remission.  He was directed to continue his current medication regimen and follow-up in three to six months for lab work.  

I.  Crohn's Disease 

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114 (2011).  A single disability rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id. 

As noted above, the Veteran's service-connected Crohn's disease was initially rated under 38 C.F.R. § 4.114, Diagnostic Code 7325 (chronic enteritis).  A notation to this diagnostic code directs the rater to evaluate the chronic enteritis as irritable colon syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319.  According to Diagnostic Code 7319, a non-compensable evaluation is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation, the highest schedular rating available, is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

Beginning in February 2003, the RO elected to evaluate the Veteran's Crohn's disease under 38 C.F.R. § 4.114, Diagnostic Code 7323 (ulcerative colitis).  Ostensibly, the RO determined that the Veteran's symptoms more nearly approximated those of ulcerative colitis.  Under Diagnostic Code 7323, a 10 percent evaluation is assigned for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation is assigned for moderately severe ulcerative colitis with frequent exacerbations, while a 60 percent evaluation is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent evaluation, the highest schedular rating available, is assigned for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as a liver abscess.   

Resolving all doubt in the Veteran's favor, an initial evaluation of 60 percent, but not higher, for Crohn's disease is warranted for the entire period of time covered by the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran is not, however, entitled to an initial evaluation in excess of 60 percent for any period of time covered by the appeal.

In reaching these conclusions, the Board has considered the totality of the evidence, including the Veteran's statements as well as the objective medical evidence of record which reflects a waxing and waning course with respect to the Veteran's service-connected Crohn's disease.  During the appeal period, the Veteran's Crohn's disease was variously described as being moderate to severe, active, stable, or in clinical remission, and manifested by a scarred ileocecal valve, abnormal terminal ileum with evidence of inflammation and ulceration, intermittent to chronic abdominal pain, frequent bowel movements (i.e., three to eight times daily) with diarrhea, loose stools with occasional blood, constipation, lower quadrant tenderness, flatulence, cramping, and bloating, appetite changes and diet modification, weight loss and an inability to gain weight, fatigue and lack of energy, dehydration, weekly to monthly flare-ups which occasionally resulted in confinement to bed for three to four days, weakness, chills, fever, sweats, daily use of prescribed medications, immuno-suppressants, steroids, and/or supplements, and employment limitations with lost income.  The Board also finds highly probative the Veteran's own reports regarding his symptoms.  In this regard, the Veteran is competent to report symptoms related to his Crohn's disease, to include chronic diarrhea, constipation, malaise, fatigue, and lack of energy, flatulence, and flare-ups, among others.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).

The Board ultimately finds these lay reports to be competent, credible, and probative.  The Board further finds that the severity of the Veteran's Crohn's disease more nearly approximates the criteria for a 60 percent disability evaluation for the entire period of time covered by the appeal.  Accordingly, the Board finds that the criteria for an initial 60 percent evaluation under Diagnostic Code 7323 are met for the entire period of time covered by the appeal.

The Veteran is not, however, entitled to a 100 percent evaluation for any period of time covered by the appeal.  Diagnostic Code 7323 makes clear that a 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as a liver abscess.  The Board is aware that the Veteran has reported symptoms of malnutrition, anemia, and progressively worsening debility during the appeal period.  The Veteran's history of anemia was also noted in the March 2006 Social Security Disability examination report.    

However, the objective evidence of record does not show marked malnutrition, anemia, and general debility, or a serious complication as a liver abscess.  In this regard, the Veteran was not described as being markedly malnourished, nor did he allege this level of malnourishment during the appeal period, despite the severity and chronicity of his symptoms.  Likewise, his Crohn's disease was not objectively found to be manifested by "marked" malnutrition as contemplated in Diagnostic Code 7323.  Diagnostic testing performed in January 2001 also found the Veteran's liver to be normal without evidence of abscess or lymphadenopathy, while the February 2010 VA examination report and September 2011 treatment record explicitly found no evidence of malnutrition and/or anemia.  The February 2010 VA examiner's opinions, in particular, are highly probative evidence on the issue of the initial increased rating claim for Crohn's disease because the examiner relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history) in reaching these conclusions.

To the extent that the Veteran may have had anemia during the appeal period and/or that the severity and chronicity of his Crohn's disease symptoms could be construed to be consistent with general debility, these symptoms alone, are insufficient to warrant a 100 percent rating for any period of time covered by the appeal, particularly in the absence of pronounced ulcerative colitis with marked malnutrition or a serious complication as a liver abscess.  Accordingly, an initial 100 percent evaluation under Diagnostic Code 7323 is not warranted for any period of time covered by this appeal.  

The Board has considered the applicability of other diagnostic code provisions contained in 38 C.F.R. § 4.114.  The evidence of record reflects that the Veteran underwent a hernia repair surgery.  However, the Veteran does not allege, nor does the record reflect, that this procedure resulted from the Veteran's service-connected Crohn's disease.  Therefore, Diagnostic Code 7338 (inguinal hernia) and Diagnostic Code 7346 (hiatal hernia) are not applicable in this case, nor are the other provisions contained in 38 C.F.R.. § 4.114. 

II.  Cervical Spine and Sacroiliac Joints

As noted above, the RO initially separately evaluated the Veteran's cervical spine DJD and bilateral sacroiliac joint degenerative changes as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).  The effective date for the award of these benefits was October 2, 1999.  Beginning in February 2003, the RO continued the initial disability ratings for these disabilities, but evaluated the Veteran's cervical spine DJD under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5290, and evaluated the Veteran's degenerative changes of the bilateral sacroiliac joints under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5294.  The hyphenated code was intended to show that the Veteran's cervical spine DJD was manifested by degenerative arthritis (Diagnostic Code 5003) and limitation of motion (Diagnostic Code 5290), while the bilateral sacroiliac joint degenerative changes were manifested by degenerative arthritis (Diagnostic Code 5003) and sacroiliac injury and weakness (Diagnostic Code 5294).  

According to Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 
  
During the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of spinal disabilities have twice been amended.  See 67 Fed. Reg. 54345 -54349 (Aug. 22, 2002) (effective Sept. 23, 2002); and 68 Fed. Reg. 51454 - 51456 (Aug. 27, 2003) (effective Sept. 26, 2003). 

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Regulations in Effect Prior to September 26, 2003

Prior to the September 2002 revision, Diagnostic Code 5293, which set forth the diagnostic code for intervertebral disc syndrome (IVDS), provided that a 10 percent evaluation is assigned for mild IVDS.  A 20 percent evaluation is assigned for moderate IVDS with recurring attacks.  A 40 percent evaluation is assigned for severe IVDS with recurring attacks with intermittent relief.  A 60 percent evaluation, the highest available schedular rating, requires pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief. 
  
Under the September 23, 2002 amendments to Diagnostic Code 5293 for rating IVDS, a 10 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 40 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating remained the highest available schedular rating and is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note One to revised Diagnostic Code 5293 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS which requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS which are present constantly, or nearly so.  

Diagnostic Code 5290, which set forth the criteria for limitation of motion of the cervical spine, provided a 10 percent evaluation for slight limitation of motion.  A 20 percent evaluation is assigned for moderate limitation of motion, while a 30 percent evaluation is assigned for severe limitation of motion of the cervical spine.  The September 2002 amendments did not change the rating criteria under Diagnostic Code 5290.

According to Diagnostic Code 5294, sacroiliac injury and weakness is rated analogously to lumbosacral strain (Diagnostic Code 5295).  Under Diagnostic Code 5295, a 10 percent evaluation is assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent rating is assigned for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent evaluation, the highest available schedular rating, is assigned for severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Diagnostic Code 5292, which set forth the criteria for limitation of motion of the lumbar spine, provided a 10 percent evaluation for slight limitation of motion.  A 20 percent evaluation is assigned for moderate limitation of motion, while a 40 percent evaluation is assigned for severe limitation of motion of the lumbar spine.  The September 2002 amendments did not change the rating criteria under Diagnostic Code 5292.

Regulations in Effect After September 26, 2003

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under the General Formula for Diseases and Injuries of the Spine (General Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243) (Formula Based on Incapacitating Episodes).  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective Sept. 26, 2003). 

The amended regulations established new diagnostic codes for the various spine disabilities and are codified at 38 C.F.R. § 4.71a (2011).  Other than a disability involving IVDS, the different disabilities are evaluated under the same rating criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237 Lumbosacral or cervical strain; Diagnostic Code 5238 Spinal stenosis;
Diagnostic Code 5239 Spondylolisthesis or segmental instability; 
Diagnostic Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal fusion; 
Diagnostic Code 5242 Degenerative arthritis of the spine (see also diagnostic code 5003);
Diagnostic Code 5243 Intervertebral disc syndrome.

Under the new General Rating Formula for Diseases and Injuries of the Spine, (For Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  

A 20 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for applying the new rating formula.
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the total duration of incapacitating episodes over the past 12 months or by using the General Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 10 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  An evaluation of 40 percent requires IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An evaluation of 60 percent, the highest schedular rating available, requires IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  In addition, several explanatory notes outline additional guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.   

Plate V provides a pictorial of the normal range of motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2011).

A.  Cervical Spine DJD

In evaluating the Veteran's cervical spine DJD under the old criteria, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for any period of time covered by the appeal.  As noted above, Diagnostic Code 5290 assigns a 20 percent evaluation for moderate limitation of motion of the cervical spine, while a 30 percent evaluation is assigned for severe limitation of motion.  Words such as "slight", "moderate", and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).

The Board acknowledges that the Veteran's cervical spine DJD has been described as either mild or moderate in April 1997, while VA examination reports dated January 2003 and February 2010 described the impact of the Veteran's cervical spine DJD on the performance of daily activities as ranging from mild to severe depending on the nature and intensity of the activity.  

These findings, however do not warrant the assignment of an initial evaluation in excess of 10 percent evaluation under Diagnostic Code 5290 for any period of time covered by the appeal.  This particular code provision speaks specifically in terms of limitation of motion of the cervical spine.  Although the nature of the Veteran's overall condition was on occasion described as being mild or moderate and the impact of his condition on his ability to perform activities of daily living ranged from mild to severe, no such findings were made with regard to the Veteran's limitation of motion of the cervical spine, particularly where, as here, the Veteran's combined range of motion was shown to be essentially normal, nearly so, and/or greater than half of the normal combined range of motion expected for the cervical spine.  See VA examination reports dated May 2000, January 2003, and February 2010; see also, March 2006 Social Security Disability report (noting no significant joint abnormalities and essentially normal range of motion in all joints).  

The Veteran is competent to report symptoms related to his cervical spine DJD.  See Davidson, 581 F.3d. at 1315.  However, the Board finds that the Veteran's statements in this regard are outweighed by the more probative evidence of record.  Specifically, the opinions contained in the VA and Social Security Disability examination reports are highly probative evidence on the severity of the Veteran's cervical spine DJD because the examiners relied on professional training and expertise, an interview with and physical examination of the Veteran (including pertinent medical history as he described it), and in some cases, a review of the claims file before reaching these conclusions.  See VA and Social Security Disability examination reports dated May 2000, January 2003, March 2006, and February 2010.

Similarly, the preponderance of the evidence is against an initial evaluation in excess of 10 percent under Diagnostic Code 5293 for IVDS.  An initial evaluation in excess of 10 percent under Diagnostic Code 5293 requires incapacitating episodes of sufficient length and severity with physician-prescribed treatment and bed rest.  The record reflects that the Veteran's cervical spine DJD has resulted in functional impairment.  However, the Veteran does not allege, nor does the record reflect, evidence of incapacitating episodes as defined by Diagnostic Code 5293 such that an initial evaluation in excess of 10 percent is warranted.  See generally, VA and Social Security Disability examination reports dated May 2000, January 2003, March 2006, and February 2010 (denying incapacitating episodes or containing no references thereof).  Instead, the Veteran's incapacitating episodes were attributed to his service-connected Crohn's disease.  He also indicated as recently as May 2010 that he remained active.  Accordingly, the Veteran is not entitled to an initial evaluation in excess of 10 percent under Diagnostic Code 5293 for IVDS.

The preponderance of the evidence is also against an initial evaluation in excess of 10 percent under Diagnostic Code 5003.  Both Diagnostic Code 5003 and 5290 rate the Veteran's disability based on limitation of motion.  The currently assigned initial 10 percent disability evaluation contemplates the Veteran's limitation of motion.  A 20 percent evaluation is assigned under Diagnostic Code 5003 in circumstances where, in the absence of limitation of motion, x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, is shown.  Here, however, the Veteran's cervical spine limitation of motion is not in dispute and there have been no documented incapacitating episodes as a consequence of his cervical spine DJD, and the Veteran himself has not reported any.  Furthermore, any attempt to assign the Veteran a separate rating under Diagnostic Code 5003 would constitute impermissible pyramiding.  38 C.F.R. § 4.14. (2011).

Aside from the rating criteria outlined in Diagnostic Codes 5003, 5290, and 5293 evaluations in excess of 10 percent are available only in certain circumstances, none of which are present here.  For instance, Diagnostic Code 5285 contemplates ratings in excess of 10 percent for vertebra fracture residuals, while Diagnostic Codes 5286 to 5289 contemplate ratings for ankylosis of the spine.  As noted above, however, the Veteran had some range of motion in his cervical spine and the medical evidence of record is completely negative for either favorable or unfavorable ankylosis or residuals of fractured vertebra during any period of time that is covered by this appeal.  Therefore, these diagnostic codes are not applicable in the current case. 

The preponderance of the evidence is also against an initial evaluation in excess of 10 percent for cervical spine DJD under the General Rating Formula.  VA examinations dated January 2003 and February 2010 revealed decreased range of motion in the cervical spine, as well as additional functional loss due to pain, but forward flexion of the cervical spine was not limited to 30 degrees or less, nor was the combined range of motion limited to 170 degrees or less, even taking into account pain and residuals of repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Veteran's cervical spine DJD resulted in spasm and decreased mobility and additional findings of abnormal weight bearing and poor propulsion were noted as recently as October 2010, no evidence of spasm severe enough to result in abnormal spinal contour was found and the Veteran's gait was consistently observed to be normal.  He also used no assistive devices.  Similarly, forward flexion of the cervical spine to 15 degrees or less, or ankylosis of any kind is not shown.  Thus, an initial disability evaluation in excess of 10 percent under the General Rating Formula is not warranted for any period of time covered by the appeal.  38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5243, IVDS may also be evaluated under the Formula for Rating IVDS based on incapacitating episodes.  There is no documented evidence in the Veteran's claims file to indicate that he experienced incapacitating episodes necessitating bed rest prescribed by a physician and treatment by a physician, nor has the Veteran reported any such episodes.  Instead, the Veteran has denied experiencing incapacitating episodes of any kind related to his spine disability.  See, e.g., February 2010 VA examination report.  In fact, the Veteran reported as recently as May 2010 that he remained active.  Instead, the Veteran's incapacitating episodes were attributed to his service-connected Crohn's disease.  Accordingly, an initial evaluation in excess of 10 percent under the Formula for Rating IVDS is not warranted.
  
The Board has also considered whether separate ratings are warranted for any neurologic abnormalities, to include bowel or bladder impairments, associated with the Veteran's service-connected cervical spine DJD.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Board finds that a separate rating for neurologic abnormalities is not warranted in this case, particularly where, as here, reflex, sensory, or motor examinations were normal and the Veteran specifically denied symptoms of radiating pain, incontinence, numbness, and/or paresthesias, related to his spine disability.  See June 2000 VA treatment record; January 2003, March 2006, and February 2010 VA and Social Security Disability examination reports.  

To the extent that the Veteran's lay statements concerning subjective complaints of radicular symptoms could be construed to be evidence of a neurological abnormality, the Board finds the other evidence of record described immediately above, to include examination reports and treatment records, to be more probative than the Veteran's statements because the examinations were conducted by medical professionals with specialized training and expertise and were negative for any neurological abnormalities related to his cervical spine DJD.  Accordingly, a separate rating for neurologic abnormalities, to include bowel or bladder impairments, associated with the Veteran's service-connected cervical spine DJD is not warranted. 

In summary, an initial disability evaluation in excess of 10 percent for cervical spine DJD is not warranted under any version of the rating criteria for any period of time covered by the appeal.  The evidence shows no distinct periods of time since service connection became effective, during which manifestations of the Veteran's cervical spine DJD varied to such an extent that an evaluation lesser than or in excess of 10 percent would be warranted at any time during the period pertinent to this appeal.  Fenderson, 12 Vet. App. at 126; cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  In reaching this conclusion, the Board considered the benefit of the doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, the preponderance of the evidence is against an initial disability rating in excess of 10 percent for cervical spine DJD, and therefore, the doctrine is not applicable.


B.  Bilateral Sacroiliac Joints

In evaluating the Veteran's bilateral sacroiliac joint degenerative changes under the old criteria, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for any period of time covered by the appeal.  As noted above, the Veteran's bilateral sacroiliac joint degenerative changes were evaluated analogously to lumbosacral strain under Diagnostic Code 5295.  This particular code provision assigns a 20 percent rating for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  

Prior to February 2010, the Veteran's range of motion was found to be essentially normal or there was some loss of range of motion on forward flexion noted.  See VA and Social Security Disability examination reports dated January 2003 and March 2006.  In January 2003, the Veteran's range of motion on forward flexion (80 degrees) and lateral flexion (35 degrees) was only ten degrees from the normal range of motion on forward flexion (90 degrees) and exceeded the normal range of motion on lateral flexion (30 degrees).  There was no objective evidence of spasm found at that time.  The March 2006 Social Security Disability examination noted no significant joint abnormalities and recorded essentially normal range of motion in all joints.  

In February 2010, objective evidence of spasm was found, but the Veteran's range of motion on forward flexion remained at 80 degrees, while his range of motion on lateral flexion was only ten degrees from the normal range of motion (25 degrees).  In addition, the Veteran's combined range of motion was shown to be nearly normal and/or greater than half of the normal combined range of motion expected for the lumbar spine.  See VA and Social Security Disability examination reports dated January 2003, March 2006, and February 2010.  Even taking into account the Veteran's subjective complaints of spasm and the severity of the other associated bilateral sacroiliac joint symptoms, see Davidson, 581 F.3d. at 1315, the record does not reflect that the Veteran's loss of range of motion on forward or lateral flexion resulted from extreme forward bending.  Thus, an initial evaluation of 20 percent under Diagnostic Code 5294-5295 is not warranted.  
Likewise, an initial 40 percent evaluation under Diagnostic Code 5295 in not warranted in this case because the Veteran's bilateral sacroiliac degenerative changes have not resulted in listing of the whole spine to opposite side, positive Goldthwaite's sign, or marked limitation of forward bending in standing position.  Although some loss of forward flexion was noted at the time of the January 2003 and February 2010 VA examinations, this loss of range of motion was not described (nor can the evidence be interpreted) as "marked," especially since forward flexion was nearly normal at 80 degrees.  The Board acknowledges that diagnostic testing of record shows evidence of narrowing of the joint space of the sacroiliac joints bilaterally, mild degenerative changes on the facet joints at L5-S1, and poor propulsion with abnormal weight bearing, but these symptoms alone are insufficient to justify an initial 40 percent for any period of time covered by the appeal.  

While the Veteran alleges that these symptoms are severe, the Board finds that the Veteran's statements in this regard are outweighed by the more probative evidence of record described immediate above.  Specifically, the opinions contained in the VA and Social Security Disability examination reports are highly probative evidence on the severity of the Veteran's bilateral sacroiliac joint degenerative changes because the examiners relied on professional training and expertise, an interview with and physical examination of the Veteran (including pertinent medical history as he described it), and in some cases, a review of the claims file before reaching these conclusions.  See VA and Social Security Disability examination reports dated January 2003, March 2006, February and October 2010.  Contrary to the Veteran's assertions, these examiners have not identified the Veteran's bilateral sacroiliac joint degenerative changes as "severe" (nor is there objective medical evidence to show that it could be interpreted as such), particularly in light of the favorable range of motion testing results and the other objectively identified manifestations of this disability.  Therefore, an initial 40 percent evaluation under Diagnostic Codes 5294-5295 is not warranted.  

Similarly, the preponderance of the evidence is against an initial evaluation in excess of 10 percent under Diagnostic Code 5293 for IVDS.  An initial evaluation in excess of 10 percent under Diagnostic Code 5293 requires incapacitating episodes of sufficient length and severity with physician-prescribed treatment and bed rest.  The record reflects that the Veteran's bilateral sacroiliac joint degenerative changes have resulted in functional impairment.  However, the Veteran does not allege, nor does the record reflect, evidence of incapacitating episodes as defined by Diagnostic Code 5293 such that an initial evaluation in excess of 10 percent is warranted.  See generally, VA and Social Security Disability examination reports dated May 2000, January 2003, March 2006, and February 2010 (denying incapacitating episodes or containing no references thereof).  Instead, the Veteran's incapacitating episodes were attributed to his service-connected Crohn's disease.  He also indicated as recently as May 2010 that he remained active.  Accordingly, the Veteran is not entitled to an initial evaluation in excess of 10 percent under Diagnostic Code 5293 for IVDS.

The Board has considered the applicability of Diagnostic Code 5292 based on limitation of motion of the lumbar spine.  However, the Veteran has been rated separately under this code provision for lumbar spine synovitis with degenerative changes since discharge from service.  Thus, any attempt to assign the Veteran an additional separate rating under Diagnostic Code 5292 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

The preponderance of the evidence is also against an initial evaluation in excess of 10 percent under Diagnostic Code 5003.  Both Diagnostic Code 5003 and 5292 rate the Veteran's disability based on limitation of motion.  The currently assigned initial 10 percent disability evaluation contemplates the Veteran's limitation of motion.  A 20 percent evaluation is assigned under Diagnostic Code 5003 in circumstances where, in the absence of limitation of motion, x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, is shown.  Here, however, the Veteran's lumbar spine limitation of motion is not in dispute, and there have been no documented incapacitating episodes as a consequence of his bilateral sacroiliac degenerative changes, nor has the Veteran reported any such episodes.  Furthermore, any attempt to assign the Veteran a separate rating under Diagnostic Code 5003 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

Aside from the rating criteria outlined in Diagnostic Codes 5003 and 5292-5295, evaluations in excess of 10 percent are available only in certain circumstances, none of which are present here.  For instance, Diagnostic Code 5285 contemplates ratings in excess of 10 percent for vertebra fracture residuals, while Diagnostic Codes 5286 to 5289 contemplate ratings for ankylosis of the spine.  As noted above, however, the Veteran had some range of motion in his lumbar spine and the medical evidence of record is completely negative for either favorable or unfavorable ankylosis or residuals of fractured vertebra during any period of time that is covered by this appeal.  Therefore, these diagnostic codes are not applicable in the current case. 

The preponderance of the evidence is also against an initial evaluation in excess of 10 percent for bilateral sacroiliac degenerative changes under the General Rating Formula.  VA examinations dated January 2003 and February 2010 revealed decreased range of motion in the lumbar spine, as well as additional functional loss due to pain, but forward flexion of the thoracolumbar spine was not limited to 60 degrees or less, nor was the combined range of motion limited to 120 degrees or less, even taking into account pain and residuals of repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  While the Veteran's bilateral sacroiliac degenerative changes resulted in spasm and decreased mobility and additional findings of abnormal weight bearing and poor propulsion were noted as recently as October 2010, no evidence of spasm severe enough to result in abnormal spinal contour was found and the Veteran's gait was consistently observed to be normal.  He also used no assistive devices.  Similarly, forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of any kind is not shown.  Thus, an initial disability evaluation in excess of 10 percent under the General Rating Formula is not warranted for any period of time covered by the appeal.  38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5243, IVDS may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  There is no documented evidence in the Veteran's claims file to indicate that he experienced incapacitating episodes necessitating bed rest prescribed by a physician and treatment by a physician, nor has the Veteran reported any such episodes.  Instead, the Veteran has denied experiencing incapacitating episodes of any kind related to his spine disability.  See, e.g., February 2010 VA examination report.  In fact, the Veteran reported as recently as May 2010 that he remained active.  Instead, the Veteran's incapacitating episodes were attributed to his service-connected Crohn's disease.  Accordingly, an initial evaluation in excess of 10 percent under the Formula for Rating IVDS is not warranted.

To the extent that the Veteran's bilateral sacroiliac joint degenerative changes could be interpreted to implicate a disability of the bilateral hips, the Board notes that the RO granted service connection for osteoporosis of the left and right hips in a rating decision dated January 2011.  The RO separately evaluated these disabilities as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5015-5252, effective November 17, 2009.  To date, the Veteran has not expressed disagreement with the initial disability ratings assigned for this disability.
  
The Board has also considered whether separate ratings are warranted for any neurologic abnormalities, to include bowel or bladder impairments, associated with the Veteran's service-connected bilateral sacroiliac joint degenerative changes.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Board finds that a separate rating for neurologic abnormalities is not warranted in this case, particularly where, as here, reflex, sensory, or motor examinations were normal and the Veteran specifically denied symptoms of radiating pain, incontinence, numbness, and/or paresthesias, related to his spine disability.  See June 2000 VA treatment record; January 2003, March 2006, and February 2010 VA and Social Security Disability examination reports.  

To the extent that the Veteran's lay statements concerning subjective complaints of radicular symptoms could be construed to be evidence of a neurological abnormality, the Board finds the other evidence of record described immediately above, to include examination reports and treatment records, to be more probative than the Veteran's statements because the examinations were conducted by medical professionals with specialized training and expertise and were negative for any neurological abnormalities related to his bilateral sacroiliac joint degenerative changes.  Accordingly, a separate rating for neurologic abnormalities, to include bowel or bladder impairments, associated with the Veteran's service-connected bilateral sacroiliac joint degenerative changes is not warranted. 

In summary, an initial disability evaluation in excess of 10 percent for bilateral sacroiliac joint degenerative changes is not warranted under any version of the rating criteria for any period of time covered by the appeal.  The evidence shows no distinct periods of time since service connection became effective, during which manifestations of the Veteran's bilateral sacroiliac joint degenerative changes varied to such an extent that an evaluation lesser than or in excess of 10 percent would be warranted at any time during the period pertinent to this appeal.  Fenderson, 12 Vet. App. at 126; cf. 38 C.F.R. § 3.344.  In reaching this conclusion, the Board considered the benefit of the doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, the preponderance of the evidence is against an initial disability rating in excess of 10 percent for bilateral sacroiliac joint degenerative changes, and therefore, the doctrine is not applicable.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's service-connected Crohn's disease, cervical spine DJD, and bilateral sacroiliac joint degenerative changes are not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected Crohn's disease, cervical spine DJD, and bilateral sacroiliac joint degenerative changes are rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.4114, Diagnostic Code7323; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235- 5243, 5290, 5294, 5295.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected Crohn's disease, cervical spine DJD, and bilateral sacroiliac joint degenerative changes are congruent with the disability picture represented by the disability ratings assigned herein.  A rating in excess of the currently assigned disability ratings is provided for certain manifestations of Crohn's disease, cervical spine DJD, and/or bilateral sacroiliac joint degenerative changes, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the initial 60 percent rating for Crohn's disease, as well as the separate initial 10 percent ratings for cervical spine DJD and bilateral sacroiliac joint degenerative changes assigned herein more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.4114, Diagnostic Code7323; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235- 5243, 5290, 5294, 5295; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected Crohn's disease, cervical spine DJD, and/or bilateral sacroiliac joint degenerative changes cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.
Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  38 C.F.R. § 3.155(a) (2011); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a rating decision dated January 2011, the RO granted the Veteran TDIU benefits.  Therefore, this issue is not before the Board at the present time. 

In summary, an initial 60 percent disability rating, but not higher, is warranted for the Veteran's service-connected Crohn's disease.  Initial disability ratings in excess of 10 percent for cervical spine DJD and/or bilateral sacroiliac joint degenerative changes are not warranted for any period of time covered by the appeal. 


ORDER

An initial evaluation of 60 percent, but not higher, for Crohn's disease is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for cervical spine DJD is denied.

An initial evaluation in excess of 10 percent for bilateral sacroiliac joint degenerative changes is denied.


REMAND

The RO granted service connection for osteoporosis of the left and right hips in a rating decision dated January 2011.  The RO separately evaluated these disabilities as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5015-5252, effective November 17, 2009.  The hyphenated code was intended to show that the Veteran's left and right hip osteoporosis was manifested by benign growths of new bones (Diagnostic Code 5015) and limitation of flexion of the thigh (Diagnostic Code 5252).  The RO also granted a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, effective November 17, 2009.  The Veteran was notified of this decision and provided his appellate rights.  

He filed a notice of disagreement in February 2011 in which he requested an earlier effective date for the grant of service connection for left and right hip osteoporosis and TDIU.  Specifically, the Veteran expressed the opinion that the effective date in this case should be November 1, 1999, the date on which he established service connection for Crohn's disease.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to an effective date earlier than November 17, 2009, for the grant of service connection for left and right hip osteoporosis; and entitlement to an effective date earlier than November 17, 2009, for the grant of TDIU benefits.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case to the Veteran addressing the issues of entitlement to an effective date earlier than November 17, 2009, for the grant of service connection for left and right hip osteoporosis; and entitlement to an effective date earlier than November 17, 2009, for the grant of TDIU benefits.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the January 2011 rating decision granting these claims must be filed.  38 C.F.R. § 20.202 (2011).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


